United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2352
                                   ___________

Cornelius Moore,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
P.A. Bruce Wagner,                      * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: November 28, 2000
                              Filed: December 4, 2000
                                  ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Nebraska prisoner Cornelius Moore appeals from the district court’s1 denial of
his motion for relief from judgment under Federal Rule of Civil Procedure 60(b). We
affirm.




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
       Moore filed a 42 U.S.C. § 1983 complaint against various jail staff, prison staff,
and others, asserting violations of his constitutional rights. Prior to service, the
magistrate judge2 issued a report recommending dismissal of the complaint under
28 U.S.C. § 1915A. On June 4, 1999, the district court adopted the report and
dismissed Moore’s complaint without prejudice; the court’s order was entered on June
7, 1999. In February 2000, Moore moved for relief from judgment under Rule 60(b),
asserting that the magistrate judge abused her discretion, failed to construe liberally his
complaint, erred in concluding that he failed to state a claim under notice pleading, and
erred in requiring him to file an amended complaint. The district court denied Moore’s
motion, finding that the complaint was properly dismissed and that Moore had not
shown circumstances justifying relief from judgment under Rule 60(b).

       We review the denial of a Rule 60(b) motion for abuse of discretion. See
Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988). Because Moore’s Rule
60(b) motion asserted only errors of law that could have been raised on appeal from the
underlying judgment, and because the motion was filed more than thirty days from the
date judgment was entered, we cannot say that the district court abused its discretion
in denying Rule 60(b) relief. See id.; Fox v. Brewer, 620 F.2d 177, 180 (8th Cir. 1980)
(Rule 60(b) motion is not substitute for appeal).

      Accordingly, we affirm.




      2
        The Honorable Kathleen A. Jaudzemis, United States Magistrate Judge for the
District of Nebraska.
                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-